Citation Nr: 0736603	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  04-06 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to July 
1946.  The veteran passed away on August [redacted], 1969; at the 
time of his death, he was not in receipt of VA service-
connected benefits.  He was however receiving nonservice-
connected pension benefits.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of April 2003 and 
September 204 of the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio.  

In September 2006, a hearing on appeal was held before the 
undersigned, who is the Veterans Law Judge designated by the 
Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) 
(West 2002).  That hearing was held in Cleveland, Ohio.  A 
transcript of the hearing has been produced and has been 
included in the claims folder for review.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  The veteran died in August 1969; the Certificate of Death 
listed the causes of the veteran death to be aspiration of 
gastric contents and primary amyloidosis.  

3.  At the time of death, the veteran was not service-
connected for any disabilities, disorders, or conditions.  

4.  Competent medical evidence establishing a nexus between 
the cause of the veteran's death and service has not been 
presented.

5.  The appellant's annual income exceeds the maximum annual 
income for death pension benefits for a surviving spouse 
without children.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death, 
to include entitlement to educational benefits pursuant to 38 
U.S.C.A. Chapter 35, is not warranted.  38 U.S.C.A. §§ 1110, 
1310, 3500 et seq., 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.312, 3.807 (2007).

2.  The criteria for entitlement to death pension benefits 
have not been met.  38 U.S.C.A. §§ 1541, 5103A, 5107(b), 5108 
(West 2002 & Supp. 206); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.15, 
3.102, 3.159, 3.203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a January 2003 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate her claim and of her, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the AOJ.

The Board further observes that the appellant was notified of 
the information necessary to substantiate her claim by means 
of the discussion in the original rating decision, the 
statement of the case (SOC), and the supplemental statement 
of the case (SSOC).  In each instance, the VA has discussed 
what the appellant needed to present in the form of evidence 
that would allow for her to succeed with her appeal.

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim.

The Board, and the VA, has fulfilled its duty to assist.  In 
this instance, the VA obtained the veteran's available 
medical treatment records, including requesting any treatment 
records from the various facilities the veteran has been 
treated, and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.  Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and personnel records.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellate availed herself to this opportunity and 
in September 2006, she did provide testimony before the 
undersigned Veterans Law Judge.  The appellant was given 
notice that the VA would help her obtain evidence but that it 
was up to the appellant to inform the VA of that evidence.  
During the course of this appeal, the appellant and her 
accredited representative have proffered documents and 
statements in support of the appellant's claim. It seems 
clear that the VA has given the appellant every opportunity 
to express her opinions with respect to the two issues now 
before the Board and the VA has obtained all known documents 
that would substantiate the appellant's assertions.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Here, the appellant is not 
prejudiced by the Board's consideration of her claim as VA 
has already met all notice and duty to assist obligations to 
the appellant under the VCAA.  In essence, the appellant in 
this case has been notified as to the laws and regulations 
governing cause of death and nonservice-connected pension 
claims.  She has been advised of the evidence considered in 
connection with her appeal and what information VA and the 
appellant would provide.  She has been told what the VA would 
do to assist her with her claim and the VA has obtained all 
documents it has notice thereof that would assist in the 
adjudication of the appellant's claim.  Thus, the Board finds 
that there has been no prejudice to the appellant that would 
warrant further notification or development.  As such, the 
appellant's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, at 393 (1994).

I.  Cause of Death

The veteran was stationed in Cairo, the Kingdom of Egypt, 
during World War II.  It is unclear from the available 
service records whether the veteran lived on a military base 
or lived on the economy.  The veteran returned to the United 
States and underwent an end-of-enlistment physical in July 
1946.  The veteran was found not to have any disabilities, 
diseases, or disorders related to or caused by his military 
service.  It was noted, however, that the veteran's blood 
pressure readings were somewhat elevated (144/90)(144/80).  
He was not diagnosed with hypertension or any other cardiac 
disorder.  Moreover, he did not apply for VA benefits for a 
heart disorder or the later-diagnosed amyloidosis.

The veteran submitted a claim for VA compensation benefits in 
June 1969.  He specifically asked that service connected be 
granted for amyloidosis that was affecting his kidneys and 
heart.  The veteran was subsequently granted a nonservice-
connected pension in July 1969.  Unfortunately, the veteran 
passed away approximately two months later.  The date of 
death was August [redacted], 1969.  The Certificate of Death listed 
the specific cause of death as aspiration of gastric contents 
caused by primary amyloidosis.  An autopsy was not performed.

The appellant has submitted a claim for benefits to the VA.  
She submitted a letter in 2003 detailing her husband's 
service and his post-service health.  She asserted that the 
veteran's renal amyloidosis was the result of the veteran 
being stationed in Cairo during War II.  She stated that the 
condition had been referred to as "Mediterranean disease" 
and that her husband had experienced symptoms of the 
condition for many years prior to it being diagnosed in 1969.

To support her claim, the appellant submitted a letter from a 
Dr. D. J. G., dated October 12, 2003.  In that letter, Dr. G. 
wrote:

	. . . I opine to a reasonable degree 
of medical certainty that [the veteran] 
developed amyloidosis proximate to his US 
Military service in North Africa.

The appellant submitted a second letter from the veteran's 
former treating physician, Dr. F. H. P., dated February 18, 
2004.  The doctor wrote:

[The veteran] was a patient of mine for 7 
years and based upon my past findings, it 
is my opinion that it is more likely than 
not that the veteran's death is directly 
related to his amyloidosis.

It is well known in the medical field 
that the etiology of this disease has 
never been established.  Based on his 
history it seems to appear that the 
disease could have started while in the 
service and his symptoms had gradually 
worsened as time went by until his death.  
The disease was finally confirmed after 
the kidney biopsy at the Cleveland 
Clinic.

As noted, these opinions were provided to the RO by the 
appellant.  The RO then sought to obtain additional medical 
evidence and in April 2005 it procured an opinion that is 
currently of record.  In that opinion, the doctor opined that 
the evidence did not support the assertions made by the 
appellant and the two above-noted doctors.  The physician 
further wrote that the etiology of the illness remained 
unknown and that there was no evidence indicating that the 
veteran was exposed to an infectious agent in Egypt that 
would have brought about the disease.  The Board specifically 
notes that this examiner specifically reviewed the veteran's 
claim folder, including his medical history and physical 
examinations.  

The RO reviewed the appellant's claim and the veteran's 
available medical records.  Subsequently, the RO denied the 
appellant's request and the appellant appealed to the Board.  
In her notice of disagreement, and then again when she 
provided testimony before the Veterans Law Judge, the 
appellant reiterated her previous contentions.  Despite the 
assertions made by the appellant, and commented thereon by 
her accredited service representative, the RO has denied the 
appellant's claim.  The RO has denied entitlement to service 
connection for the cause of the veteran's death because the 
medical evidence did not show that the veteran passed away 
due to or the result of a service-connected disorder.  

The surviving spouse of a veteran who has died of a service-
connected or compensable disability may be entitled to 
receive dependency and indemnity compensation.  38 U.S.C.A. § 
1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The 
death of the veteran will be considered as having been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2007).  
The appellant will be entitled to service connection for the 
cause of death if it is shown that the service-connected 
disabilities contributed substantially or materially to cause 
death; that they combined to cause death; or that they aided 
or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1) (2007).  However, service-connected 
disabilities of a static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions will not be held to have contributed to death 
resulting primarily from some other cause.  38 C.F.R. 
§ 3.312(c)(2) (2007).

The standards and criteria for determining whether or not a 
disability from which a veteran has died is service-connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310 (West 
2002).  Issues involved in a claim for Dependency and 
Indemnity Compensation [DIC] are decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106 (2007).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that 
death would have resulted regardless of 
the existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause 
of death where that condition has had a 
"material influence in accelerating 
death" because it "affected a vital 
organ and was of itself progressive or 
debilitating [in] nature".

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2007).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2007); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The facts of this claim indicate two things:  First that the 
patient did suffer from amyloidosis that affected his heart 
and kidneys.  The veteran did not receive treatment for 
either disability while he was in service.  Moreover, there 
is no indication from the veteran's service medical records 
that he was exhibiting symptoms or manifestations of 
amyloidosis while in service.  In fact, there is no medical 
evidence until 1969, twenty-three years after the veteran 
left service, that shows a diagnosis of amyloidosis.  

The veteran's certificate of death does not list any type of 
condition that the veteran received treatment therefor while 
he was in service as causing or contributing to the veteran's 
death in August 1969.  In support of her appeal, the 
appellant has written that the veteran's death was caused by 
his amyloidosis which somehow began in or was caused by his 
military service in Cairo.  The appellant's son has also 
provided information concerning the health of his father 
prior to his death.  This evidence is considered lay 
evidence, and it is certainly deemed credible.  38 C.F.R. 
§ 3.159(a)(2) (2007).  Yet, neither the appellant nor her son 
has shown, nor claimed, that they are qualified, through 
education, training or experience, to offer medical 
diagnoses, statements, or opinions.  Therefore, their 
opinions, while offered in good faith, cannot be considered 
competent medical evidence and, as such, they are 
insufficient for purposes of establishing nexus, or 
causation.  38 C.F.R. § 3.159(a)(1) (2007); also, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The argument has been made that the two doctors' opinions 
provided by the appellant should be taken as proof of a long-
time, service-induced disability.  The Board accepts the 
premise that the doctors are medical experts and were trained 
as such.  However that training does not, in and of itself, 
qualify them to make medical opinions that would establish a 
nexus or causation.  This is especially the case since there 
are no records or medical evidence presented that would 
corroborate either doctor's assertions.  

The Board thus finds the assertions made by the doctors 
inconclusive and speculative.  In other words, they are not 
definitive in proving the claim.  The assertions are deemed 
to be of limited weight as the statements fail to assert a 
medical basis upon which the supposition was predicated.  The 
Court has made it clear that medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
See also Perman v. Brown, 5 Vet. App. 237, 241 (1993).

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Consequently, the doctors suppositions are no 
better than the facts alleged by the claimant, and may be 
accorded little weight with regard to the etiology of the 
veteran's death.  See also LeShore v. Brown, 8 Vet. App. 406 
(1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA,  . . . to assess the 
credibility and weight to be given to evidence."  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

As noted above, the doctor who reviewed the veteran's 
complete claims folder did not diagnose the veteran as dying 
as a result of a disability or disease that began while the 
veteran was in service.  Moreover, he did not suggest that 
there was any relationship between the veteran's amyloidosis 
and the veteran's military service or to any hazardous 
environmental exposure.  He specifically wrote that the cause 
of amyloidosis has not been medically ascertained and he 
implied that the opinions provided by the other two medical 
doctors was pure speculation and guesswork.  Additionally, 
with respect to the opinions submitted by the appellant, the 
doctors did not provide any documentation that would 
corroborate their assertions.  They did not proffer any type 
of documents that would establish a time-line or chronicity 
of the assertions and their observations.  Hence, the Board 
finds that these statements to be less probative because they 
are less-informed.  On the other hand, the doctor who wrote 
the terminal medical treatment records noted that he had 
reviewed the veteran's medical records and history prior to 
rendering his conclusions.

While the record indicates that the veteran was being treated 
for amyloidosis affecting his kidneys and heart, and that it 
was a serious condition, there is no evidence that the 
amyloidosis was either caused by or the result of the 
veteran's military service.  Moreover, the clinical medical 
evidence does not support the assertions of the appellant 
that her husband began experiencing the symptoms and 
manifestations of amyloidosis while in service or shortly 
after his discharge from service.  Those same records do not 
support the affirmations of the appellant and the other 
witnesses that the veteran's amyloidosis was the result of 
environmental hazards that the veteran may have been exposed 
thereto while stationed in Cairo during World War II.  Thus, 
despite the appellant's contentions, medical evidence showing 
that the veteran's death was caused by or related to his 
service has not been presented.  Therefore, it is the 
conclusion of the Board that the evidence is against the 
appellant's claim.

As the evidence is not in equipoise, the appellant is not 
afforded the benefit-of-the-doubt, and the Board concludes 
that the veteran's service did not cause or contribute to the 
veteran's death.  Hence, service connection for the cause of 
the veteran's death is denied.

II.  Death Pension Benefits

Death pension benefits are generally available for surviving 
spouses, as a result of the veteran's nonservice-connected 
death.  See 38 U.S.C.A. § 1541(a) (West 2002).  An appellant 
is entitled to these benefits if the veteran served for 90 
days or more, part of which was during a period of war; or, 
if the veteran served during a period of war and was 
discharged from service due to a service-connected disability 
or had a disability determined to be service- connected, 
which would have justified a discharge for disability; and, 
if the appellant meets specific income and net worth 
requirements.  See 38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. 
§ 3.3(b)(4) (2007).

A surviving spouse who meets these requirements will be paid 
the maximum rate of death pension, reduced by the amount of 
countable income.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. 
§ 3.23 (2007).  In determining income for this purpose, 
payments of any kind from any source are counted as income 
during the 12-month annualization period in which received 
unless specifically excluded.  38 U.S.C.A. § 1503 (West 
2002); 38 C.F.R. § 3.271 (2007).  In determining annual 
income, all payments of any kind or from any source including 
salary, retirement or annuity payments, or similar income, 
which has been waived, shall be included except for listed 
exclusions.  See 38 U.S.C.A. § 1503(a) (West 2002); see also 
38 C.F.R. § 3.271(a) (2007).  Exclusions from income include 
the expenses of the veteran's last illness and burial and for 
the veteran's just debts, debts not incurred to secure real 
or personal property, if paid by the appellant.  38 C.F.R. § 
3.272(h) (2007).  Such expenses may be deducted only for the 
12-month annualization period in which they were paid.  38 
C.F.R. § 3.272(h) (2007).  Exclusions from income do not 
include Social Security Administration disability benefits.  
38 C.F.R. § 3.272 (2007).  Such income is therefore included 
as countable income.  Medical expenses in excess of five 
percent of the maximum income rate allowable, which have been 
paid, may be excluded from an individual's income for the 
same 12-month annualization period, to the extent they were 
paid.  38 C.F.R. § 3.272(g)(1)(iii) (2007).

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations.  38 C.F.R. 
§ 3.21 (2007).

In April 2004, the appellant asked that she be given a 
"widow's pension".  To support her claim, the appellant 
submitted a VA Form 21-0519-1, Improved Pension Eligibility 
Verification Report (Surviving Spouse and/or Children).  On 
the form, the appellant reported that she was receiving 
$845.60 in monthly Social Security Administration (SSA) 
payments and $34.19 in other monthly retirement benefits.  
This translated to being in receipt of $9,932.00 in SSA 
income for calendar year 2003 and $410.00 in retirement 
benefits income (also for calendar year 2003).  The total 
amount was $10,342.00.  

The appellant's countable annual income of $6,974.00 per year 
exceeds the $6,497.00 limit set by law for a surviving spouse 
without any children in 2003.  This figure is derived by 
subtracting the appellant's stated expenses (Medicare, Wal-
Mart, Blue Cross) [which was $3,368.00] from the appellant's 
total income of $10,342.00.  

The correct calculation of the appellant's countable annual 
income amount, as directed by statute, includes all of the 
appellant's allowable expenses for a total period of one 
year.  As the appellant's countable income, at $6,974.00, 
exceeded the $6,497.00 threshold for 2003 for meeting the 
relevant eligibility requirements, the appellant is not 
entitled to death pension benefits and her claim must be 
denied.  Should the appellant's financial situation change, 
the appellant is highly encouraged to submit to the RO a 
Medical Expense Report (VA Form 21-8416) and Improved Pension 
Eligibility Verification Report (VA Form 21-0518-1) 
demonstrating a change in her income or medical expenses.


ORDER

1.  Entitlement to service connection for the cause of the 
veteran's death is denied.

2.  Entitlement to death pension benefits is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


